FILED
                           NOT FOR PUBLICATION
                                                                               SEP 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEVIN ANDRICH,                                   No.   20-15950

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-02111-DJH-JZB
 v.

JOSEPH M. ARPAIO, Sheriff,                       MEMORANDUM*
individually and in his official capacity;
UNKNOWN PARTY, named as John Doe
Jail Commander of Lower Buckeye Jail,
individually and in his official capacity;
UNKNOWN PARTY, named as John Doe
Radiologist, Assigned to Lower Buckeye
Jail, individually and in his official
capacity; UNKNOWN PARTY, named as
John Doe/Jane Doe Phoenix Facility
Health Administrator, individually and in
his official capacity; UNKNOWN
PARTIES, named as John Doe/Jane Doe I-
X, employed to Work for Sheriff Joseph
Arpaio and/or Correctional Health
Services, individually and in their official
capacity; CORIZON HEALTH, INC.;
CORRECTIONAL HEALTH SERVICES,
individually and in its official capacity;
UNKNOWN PARTY, named as John
Doe/Jane Doe, Tucson Facility Healthcare
Administrator, individually and in his/her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
official capacity; UNKNOWN PARTY,
named as John Doe Dentist, Dentist
Assigned to Lower Buckeye Jail,
individually and in his official capacity;
UNKNOWN PARTY, named as John Doe
Doctor Assigned to Lower Buckeye Jail,
individually and in his official capacity;
UNKNOWN PARTY, named as Jane Doe
Doctor Assigned to Alhambra Prison,
individually and in his official capacity;
UNKNOWN PARTY, named as Jane Doe
Doctor Assigned to ADC’s Tucson Prison,
individually and in her official capacity;
JESSE COONS, previously named as
Doctor John Doe Coons Assigned to
ADC’s Safford Prison, individually and in
his official capacity / Dr.; UNKNOWN
PARTIES, named as John Doe/Jane Doe
XI-XX Employed by Corizon, individually
and in his/her official capacity;
UNKNOWN PARTY, named as John Doe,
Physical Therapist, Assigned to ADC’s
Safford Prison. individually and in his
official capacity; UNKNOWN PARTY,
named as Defendant XYZ, an Entity
Incorporated, individually and in its
official capacity; ANN MULLEN, facility
health administrator; UNKNOWN
PARTIES, named as John/Jane Doe Health
Administrator; MARICOPA COUNTY;
SUSAN OSRICH, NP; CONSTANCE
MUHAMMAED, RN; KETUBAH
VOLPE, NP; CORIZON, LLC; LISA
ANN EASTMAN; LISA LYON, assistant
facility health administrator; PENNY
FISHER, clinical coordinator; SANDRA
SEABOURNE, medical records

                                       2
supervisor; GLEN BABICH, Dr., regional
medical director; WINFRED WILLIAMS,
Dr., regional medical director; JUSTIN
WEISS, Dr., former radiologist; SCOTT
ELLIS, Dr., orthopedic surgeon;
UNKNOWN PARTIES, named as John
Doe/Jane Doe I-X,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted September 9, 2021**


Before: FERNANDEZ, SILVERMAN, and NGUYEN, Circuit Judges

      Devin Andrich appeals the district court order granting summary judgment

in favor of the county defendants in his 42 U.S.C. § 1983 civil rights action

alleging a Fourteenth Amendment pretrial detainee dental care claim. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and review de novo. Gordon v. Cnty. of

Orange, 888 F.3d 1118, 1122 (9th Cir. 2018). We affirm.

      Summary judgment was proper for the county defendants. Andrich failed to

establish that the defendants acted with objective deliberate indifference to serious


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          3
dental needs or put Andrich at a substantial risk of suffering serious harm. See id.

at 1124-25 (setting forth the elements of a Fourteenth Amendment pretrial detainee

medical care claim). This case is not like Peralta v. Dillard, 744 F.3d 1076, 1081

(9th Cir. 2014) (en banc), where the prison continued to deny care for severe,

emergency dental problems while the inmate experienced severe pain. At most,

Andrich established a difference of opinion regarding his dental care. See Gordon,

888 F.3d at 1125 (requiring “something akin to reckless disregard”); Toguchi v.

Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (holding that a difference of opinion

regarding treatment does not rise to the level of deliberate indifference).

      AFFIRMED.




                                           4